       Case 2:19-cr-00055-CJB-JCW Document 23 Filed 06/27/19 Page 1 of 1
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CRIMINAL NO. 19-55
 VERSUS                                                            SECTION "J"
 GREGORY ST. ANGELO                                                VIOLATION: 18 U.S.C. 1349

            RE-NOTICE OF REARRAIGNMENT on JUNE 28, 2019 AT 10:30 A.M.

                                    (previously set for 6/27/19)

Take notice that this criminal case has been set for REARRAIGNMENT on FRIDAY, JUNE 28,

2019 AT 10:30 A.M. before Judge CARL J. BARBIER, Courtroom C-268, 500 Poydras Street,

New Orleans, Louisiana 70130.

IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY
OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES
PRIOR TO APPEARANCE.
                                    WILLIAM W. BLEVINS, CLERK
Date: June 27, 2019
                                    by: Gail Chauvin, Deputy Clerk
TO:
                                    AUSA: Sharan E Lieberman, T.A.
GREGORY ST. ANGELO (BOND)
                                    U.S. Marshal
Counsel for Defendant:
Peter M. Thomson                    U.S. Probation Officer
Phillip A. Wittmann
pthomson@stonepigman.com            U.S. Pretrial Services
pwittmann@stonepigman.com
                                    JUDGE

NOTICE TO DEFENDANTS AND COUNSEL:                    MAGISTRATE
After the defendant has entered a guilty plea,
the U.S. Probation Office shall complete and         COURT REPORTER COORDINATOR
provide to the Court a Presentence                   INTERPRETER: no
Investigation and Report (PSI). Any defendant
on bond and his or her attorney shall report to
the U.S. Probation Office immediately
following the conclusion of the rearraignment        Special Agent Krista Bradford
proceeding for an initial interview and to           Federal Bureau of Investigation
schedule any subsequent interviews. If a
defendant on bond and his or her defense
counsel are unable to report to the U.S.
                                                     If you change address,
Probation Office immediately following the
                                                     notify clerk of court
defendant's change of plea, defense counsel
                                                     by phone, 589-7694
must make alternate arrangements with the
U.S. Probation Officer prior to leaving the
courthouse following the rearraignment
proceeding.
